Citation Nr: 1008276	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-30 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a computer and associated training under Title 
38, United States Code, Chapter 31.


REPRESENTATION

Veteran represented by:	Adjutant General's Office, 
Commonwealth of Pennsylvania


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from May 1962 to February 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 administrative rating decision of 
the RO's Vocational Rehabilitation and Employment (VR&E) 
Division.  The Veteran perfected an appeal in October 2008.

The Veteran was scheduled for a videoconference Board hearing 
to be held on June 9, 2009 at the RO; he failed to appear.  
Thus, his request for a hearing is deemed withdrawn.  See 
38 C.F.R. § 20.704 (2009).


FINDINGS OF FACT

1.  Achievement of a vocational goal is not currently 
reasonably feasible for the Veteran.

2.  A computer is not vital to improve the Veteran's 
independence in daily living.


CONCLUSION OF LAW

The criteria for entitlement to a computer and associated 
training for vocational rehabilitation purposes pursuant to 
the provisions of Title 38, United States Code, Chapter 31, 
independent living program have not been met.  38 U.S.C.A. §§ 
3104, 3109, 3120 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
21.76, 21.160, 21.162 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to certain cases, pointing out that the 
statute at issue was not found in Title 38, United States 
Code, Chapter 51 (i.e. the laws changed by the VCAA).  As the 
statute at issue in this matter is not found in Chapter 51, 
but rather in Chapter 31, the VCAA is inapplicable.

II.  Pertinent Laws and Regulations

VA may conduct programs of independent living services for 
severely handicapped persons.  See 38 U.S.C.A. § 3120(a).  VA 
may also provide a program of independent living services and 
assistance under this section only to a Veteran who has a 
serious employment handicap resulting in substantial part 
from a service-connected disability, and it has been 
determined that the achievement of a vocational goal is not 
currently feasible.  See 38 U.S.C.A. § 3120(b).

The purpose of independent living services is to assist 
eligible Veterans whose ability to function independently in 
family, community, or employment, is so limited by the 
severity of disability (service and nonservice-connected) 
that vocational or rehabilitation services need to be 
appreciably more extensive than for less disabled veterans.  
See 38 C.F.R. § 21.160(a).

The term "independence in daily living" means the ability of 
a veteran, without the services of others or with a reduced 
level of the services of others to live and function within 
the Veteran's family or community.  38 C.F.R. § 21.160(b).  
Independent living services may be furnished: (1) as part of 
a program to achieve rehabilitation to the point of 
employability; (2) as part of an extended evaluation to 
determine the current reasonable feasibility of achieving a 
vocational goal; (3) incidental to a program of employment 
services; or (4) as a program of rehabilitation services for 
eligible veterans for whom achievement of a vocational goal 
is not currently reasonably feasible.  This program of 
rehabilitation services may be furnished to help the Veteran: 
(i) function more independently in the family and community 
without the assistance of others or a reduced level of the 
assistance of others; (ii) become reasonably feasible for a 
vocational rehabilitation program; or (iii) become reasonably 
feasible for extended evaluation.  See 38 C.F.R. § 21.160(c).

The services which may be authorized as part of an Individual 
Independent Living Program (IILP) include: (1) any 
appropriate service which may be authorized for a vocational 
rehabilitation program as that term is defined in § 21.35(i) 
except for a course of educational training as described in § 
21.120; and (2) independent living services offered by 
approved independent living centers and programs which are 
determined to be necessary to carry out the Veteran's plan 
including: (i) evaluation of independent living potential; 
(ii) training in independent living skills; (iii) attendant 
care; (iv) health maintenance programs; an (v) identifying 
appropriate housing accommodations.  See 38 C.F.R. § 
21.160(d).

A program of independent living services and assistance is 
approved when: (1) the VA determines that achievement of a 
vocational goal is not currently reasonably feasible; (2) the 
VA determines that the veteran's independence in daily living 
can be improved, and the gains made can reasonably be 
expected to continue following completion of the program; (3) 
all steps required by §§ 21.90 and 21.92 of this part for the 
development and preparation of an Individual Independent 
Living Program, have been completed; and (4) the VR&E Officer 
concurs in the program.  See 38 C.F.R. § 21.162(a).  
[Parenthetically, the Board notes that the vocational 
rehabilitation regulations were recently amended; however, 
these amendments do not affect this decision as they do not 
become effective until February 19, 2010.  See 75 FR 3163-01, 
2010 WL 171899 (F.R. Jan. 20, 2010).]




III.  Analysis

The Veteran is currently service-connected for: posttraumatic 
stress disorder (PTSD), rated as 100 percent disabling; 
impairment of the left knee, traumatic arthritis of the left 
knee, arthritis and limitation of motion of the left ankle, 
each separately rated as 10 percent disabling; and inactive 
pulmonary tuberculosis, each separately rated as 
noncompensable; for a combined 100 percent disability rating.  
The Veteran has a Bachelor's of Science in Business 
Administration and some credits towards a Masters in Business 
Administration.

The Veteran requests vocational rehabilitation services for 
the purpose of enhancing his computer skills and possibly 
becoming self-employed.

In an April 2008 VA Form 28-8861, the Veteran's treating 
psychiatrist indicated that the Veteran was not capable of 
employment.

During a follow-up VR&E counseling appointment later the same 
month, the rehabilitation counselor determined that 
achievement of a vocational goal was not reasonably feasible 
due to the Veteran's service-connected mental and physical 
disabilities.  He was provided with a denial letter for 
vocational services and his appellate rights and was given an 
IILP orientation.  A preliminary independent living 
assessment was completed pursuant to 38 C.F.R. § 21.53(f) 
(2009); and the Veteran was informed that no independent 
living needs could be identified at that time.  Concurrence 
was sought and received from the Assistant VR&E Officer. 

In a May 1, 2008 administrative decision, the VR&E denied 
entitlement to the independent living services requested by 
the Veteran, noting that a preliminary living assessment 
revealed that he was functioning independently with regard to 
his activities of daily living and the VR&E was unable to 
identify any needs that were not being met.

The Veteran filed a notice of disagreement, accompanied by 
statements from his VA psychiatrist and therapist.

In a May 8, 2008 letter, his VA psychiatrist stated that, 
since such services are available through the VA, the Veteran 
is entirely appropriate and deserving of them.  The 
psychiatrist noted that the Veteran is 100 percent service-
disabled with PTSD, which increases his tendency to self-
isolate and to estrange himself from social situations, in 
addition to severe arthritis that limits his ability to 
easily walk and socialize.  A computer, he reasoned, would 
grant the Veteran access to email and allow him to stay in 
touch with the people in his life, including family, as well 
as to connect to the Internet to read and learn about the 
world.  That is, it would help the Veteran a great deal in 
terms of his ability to stay connected, versus spending his 
time alone with his thoughts, including depression and 
anxiety.

In a May 15, 2008 letter, the Veteran's VA therapist 
indicated that she had been working with the Veteran in 
therapy since the Spring of 1999; that he attends monthly 
individual therapy, monthly psychiatric treatment and weekly 
group therapy; and that the support he receives from both his 
peers and mental health professionals has helped him to 
regain balance in his life.  She added that the Veteran had 
joined a number of veterans' groups and meets several times a 
year around the country with other veterans that served in 
both the Special Forces and the 82nd Airborne.  Having a 
computer would enable the Veteran to have ongoing contact 
with these individuals.  She also stated that he is a very 
bright man, but has resisted all efforts made in the 
direction of getting himself reconnected with pursuing higher 
education, adding that the Veteran finds the crowds in 
classrooms difficult to deal with.  His therapist concluded 
that, having a computer would greatly enhance his ability to 
learn new material and to stay current with new developments 
in the world, that is, it would keep him connected; and, 
thus, she asked that the VR&E decision be reconsidered.

In June 2008, the VR&E sent copies of the preliminary 
independent living needs assessment to the Veteran's VA 
psychiatrist and treating therapist.  In a July 2008 
telephone conversation, the Veteran's treating therapist 
confirmed that the Veteran presents to her in the same manner 
that he presents to the vocational rehabilitation counselor.  
Later that month, the Veteran's psychiatrist indicated in an 
email that the preliminary independent living assessment is 
consistent with his understanding of the Veteran's current 
functioning.  This psychiatrist stated that he felt the 
Veteran's application for a computer can be disregarded and 
that the matter should definitely be considered resolved.

In a July 29, 2008 administrative decision, the VR&E informed 
the Veteran that, after reviewing additional evidence, and 
finding that both his treating psychiatrist and therapist 
agreed with the assessment of his functioning done by the 
VR&E, his request for independent living service continued to 
be denied and he again was provided with his appellate 
rights.  

In August 2008, the RO received a memorandum from the 
Veteran's representative confirming his intention to continue 
his appeal. 

The question before the Board is not whether the Veteran's 
life would be enhanced if he received a computer and related 
training, but is whether the VA may provide him with one 
under the law.

The April 2008 preliminary independent living needs 
assessment reflects that, although rated at 100 percent for 
PTSD, the Veteran is independent in all activities of daily 
living including driving and participating in community and 
social activities.  In this regard, the Veteran reported that 
he walks independently, cares for his great grandson at 
times, walks, swims, and goes to the gym.  He has the support 
of family members and friends and participates in hobbies.  
The Veteran requested a home computer so that he could 
communicate with others.  However, he reported that he has 
been able to use the computers at the library.  As a result, 
no independent living needs were identified.  The Assistant 
VR&E Officer concurred with this assessment.  Efforts were 
made to elicit information from the Veteran's treating 
psychiatrist and therapist following a review of their 
statements.  Both of these healthcare professionals reviewed 
the VR&E preliminary independent living needs assessment and 
did not find significant discrepancies between their 
understanding of the Veteran's functioning and that of the 
vocational rehabilitation counselor.  Under 38 C.F.R. 
§ 38 C.F.R. § 21.160(c)(4)(i), independent living services 
may be furnished for the purpose of helping a veteran to 
function more independently in the family or community 
without the assistance of others or a reduced level of 
assistance of others.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the requested computer and additional 
training is not required to allow the Veteran to achieve 
independent living.  The Board notes that VA has wide 
discretion in the types of equipment and services to be 
approved.  However, as noted by VA's General Counsel, in 
making a determination for approving such service "the 
operative word. . . is 'necessary,' that is, the services 
provided must be vital to achieving the [independent living] 
goal, not merely desirable or helpful."  See VAOPGCPREC 6-
2001.  

Given that the Veteran's disability picture is such that 
achievement of a vocational goal is not currently reasonably 
feasible, the requested computer and associated training, 
although desirable, is not shown to be vital.  

Based upon the preliminary independent living needs 
assessment, despite the Veteran's mental and physical 
disabilities, he is capable of performing self-care skills 
and activities of daily living independently.  Moreover, he 
can leave his home independently, when needed or when 
desired.  The Veteran has not disputed this.  

Rather, he and his treating psychiatrist and therapist assert 
that his quality of life would be enriched if he was able to 
access the Internet and to communicate via computer at home.  
Although this additional outlet could be beneficial to the 
Veteran, there is nothing in the record that indicates that a 
home computer is necessary or vital.  Neither healthcare 
professional has suggested that the Veteran needs a computer 
to function.  To the contrary, after reviewing the VR&E 
assessment, his psychiatrist felt that the Veteran's 
application for a computer could be disregarded and that the 
matter should definitely be considered resolved.  
Disallowance of the Veteran's request would force him to 
access the computer at the library, thus discourage his 
tendency to self-isolate.  The requested equipment and 
training is not required to allow him to achieve independent 
living, as the Veteran can use the telephone to communicate 
with others and read periodicals and newspaper and/or listen 
to the radio or watch the television to learn new material 
and to stay current with new developments in the world.  
Therefore, although the requested equipment and training 
would be desirable, it does not meet the "necessity" 
standard set out in the regulations.  See 38 C.F.R. § 21.160.

The Board is cognizant of the severity of the Veteran's 
disabilities which were incurred as a result of his military 
service.  However, because the record demonstrates that a 
home computer and associated training is desirable as opposed 
to necessary, the Board must find that it is not vital to 
achieving the goals of an IILP.  For this reason, the 
Veteran's request for entitlement to a computer and 
associated training under an IILP is denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009). 


ORDER

Entitlement to a computer and associated training for 
vocational rehabilitation purposes pursuant to the provisions 
of Title 38, United States Code, Chapter 31, independent 
living program is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


